         Case 1:18-cr-00212-AJN Document 169 Filed 12/04/20 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  12/4/2020

 United States of America,

                –v–
                                                                                18-cr-212 (AJN)
 Tyrone Woolaston,
                                                                                    ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       Sentencing in this case will proceed by videoconference using the CourtCall platform on

December 7, 2020, at 9:00 a.m. Defense counsel will be given an opportunity to speak with the

Defendant by telephone for fifteen minutes before the hearing begins; defense counsel should

make sure to answer the telephone number listed on the public docket at that time. If defense

counsel would prefer to be reached at a different telephone number, he should inform Chambers

by email as soon as possible.

       To optimize the quality of the video feed, the Court, the Defendant, and defense counsel

will appear by video for the proceeding; all others will participate by telephone. Due to the

limited capacity of the CourtCall system, only one counsel per party may participate. Co-

counsel, members of the press, and the public may access the audio feed of the conference by

calling 855-268-7844 and using access code 67812309# and PIN 9921299#.

       In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted
         Case 1:18-cr-00212-AJN Document 169 Filed 12/04/20 Page 2 of 5


into their browser. The link is non-transferrable and can be used by only one person;

further, it should be used only at the time of the conference.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all

those accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (888) 363-4749 and use access code 919-6964#.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) In that event, and in accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-

alison-j-nathan, counsel should adhere to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.
         Case 1:18-cr-00212-AJN Document 169 Filed 12/04/20 Page 3 of 5


           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding and return the signed form as

soon as possible. Defense counsel may sign on the Defendant’s behalf if authorized by the

Defendant to do so.


       SO ORDERED.


Dated: December 3, 2020                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
             Case 1:18-cr-00212-AJN Document 169 Filed 12/04/20 Page 4 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
                                       ,                                         -CR-   ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant



____      Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
          Case 1:18-cr-00212-AJN Document 169 Filed 12/04/20 Page 5 of 5



        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


Date:           _________________________                ____________________________
                Print Name                               Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:           __________________________               _____________________________
                Print Name                               Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    2
